            Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 1 of 10




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


CITY NATIONAL BANK,

                       Plaintiff,                           Civil Action No. _________

       -against-

BANCO DEL ESTADO DE CHILE,
DONNELLY MECHANICAL CORPORATION,

                       Defendants.



       Plaintiff CITY NATIONAL BANK (“CNB” or “Plaintiff”), by and through its attorneys,

Davis+Gilbert LLP, for its Complaint against Defendants BANCO DEL ESTADO DE CHILE

(“Banco”) and DONNELLY MECHANICAL CORPORATION (“Donnelly”) (collectively,

“Defendants”) asserts the following:

                                    NATURE OF THE ACTION

       1.       This action concerns damages caused by Defendants’ negligence in connection

with a significant water leak in the premises leased by CNB (the “Premises”) that is located in

the commercial building owned by Park Avenue 400 Partnership (c/o RFR Holding LLC)

(“Landlord”) at 400 Park Avenue, New York, New York (the “Building”). The damages caused

in the Premises as a result of Defendants’ negligence total at least approximately $2.2 million, an

exact amount to be determined at trial.

                                          THE PARTIES

       2.       Plaintiff CNB is a citizen of the State of California. CNB is incorporated in the

State of California, with its principal place of business located at 350 South Grand Avenue, 7th

Floor, Los Angeles, CA 90071.


                                                1
            Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 2 of 10




       3.       Upon information and belief, Defendant Banco is a citizen of the Republic of

Chile. Upon information and belief, Banco is incorporated in the Republic of Chile, is wholly

controlled and operated by the Republic of Chile, and has as its headquarters Av. Libertador

Bernardo O’Higgins 1111, Piso 6, Santiago, Chile. Banco has a branch location at 400 Park

Avenue, New York, New York, 10022.

       4.       Upon information and belief, Defendant Donnelly is a citizen of the State of New

York. Upon information and belief, Donnelly is a New York corporation with its principal place

of business located at 596-29 222nd Street, Queens Village, New York 11429.

                                 JURISDICTION AND VENUE

       5.       Jurisdiction is proper in this Court and this Court has personal jurisdiction over

Defendants pursuant to 28 U.S.C. § 1332 because the conduct giving rise to the claims in this

action occurred in the Premises located in the State of New York, County of New York, and

because this action is between citizens of different states and the matter in controversy exceeds

the sum or value of $75,000, exclusive of interest and costs.

       6.       Venue is proper in the United States District Court for the Southern District of

New York pursuant to 28 U.S.C. § 1391.

                                   STATEMENT OF FACTS

400 Park Avenue

       7.       On or around August 9, 2002, CNB and Landlord entered into a lease pursuant to

which CNB leased the Premises from Landlord (the “Lease”).

       8.       In subsequent years, CNB amended the Lease to include the seventh, eighth, and

tenth floors of the Building to the Lease.




                                                 2
            Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 3 of 10




       9.       As CNB is a bank, it entered into the Lease with the intent of using it for general,

executive and administrative office space in connection with its business of providing

commercial and private banking services to the public.

       10.      In the same Building, at all relevant times, upon information and belief,

Defendant Banco leased the fourteenth floor in connection with its banking business.

       11.      Donnelly, a contractor, installed and maintained the HVAC system in Banco’s

space on the fourteenth floor.

The Water Leak

       12.      On or before May 2, 2020, a water leak, emanating from the HVAC unit in the

ceiling of the fourteenth floor of the Building, occurred in the Building.

       13.      On May 2, 2020, CNB discovered the leak and learned that water leaked into the

Premises, namely into floors seven, eight, and ten, causing significant water damage and excess

moisture.

       14.      The leak caused water damage to nearly 80-90% of the tenth floor.

       15.      The leak ruined CNB’s walls, ceilings, floors, and furniture.

       16.      The same day that CNB discovered the leak, Landlord retained a drying

equipment services company to provide fans and dehumidifiers in the affected areas of the

Building.

       17.      On or about May 4, 2020, Hillmann Consulting (“Hillmann”), an environmental

consulting and risk management company, conducted a moisture investigation of the Premises to

determine the impact of the water intrusion from Banco’s floor. Hillmann confirmed what CNB

feared—that there was extensive damage to CNB’s property caused by the water leak. See

Hillmann Report, attached hereto as Exhibit A (includes photographs of the impacted areas).



                                                 3
          Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 4 of 10




       18.     Hillmann’s investigation was professional and thorough.          The investigation

included a visual inspection and a moisture content survey in conjunction with thermal imagery

to detect water damage or damage caused by moisture.

       19.     The investigation revealed “elevated moisture content” readings on wallboard

walls from the floor to the ceiling in the pantry and conference room on the seventh floor and the

wallboard walls from floor to ceiling in the conference room and offices on the eighth floor.

       20.     On the tenth floor, the investigation revealed more extensive damage. The

investigation discovered that there was elevated moisture content readings on “wallboard

ceilings, acoustic ceilings tiles, wood flooring, broadloom carpeting, and on wallboard walls

from floor to ceiling.”

       21.     The report detailed that the tenth floor reception area, conference room, and over

a dozen offices (including the open cubicle areas near the offices) were impacted by the water

leakage. The damage also impacted filing cabinets constructed of engineered wood. According

to Hillmann, the water damage caused the cabinets to become “warped.”

       22.     As a result of the extensive damage to the Premises, Hillmann recommended

certain necessary remedial actions. The recommendations included that the wallboard walls and

associated insulation be removed on the impacted floors, that wallboard ceiling, ceiling tiles, and

flooring be removed from the impacted floors, that the duct insulation system be inspected, and

all the materials on the floors be sampled for asbestos.

       23.     Notwithstanding the drying services provided by Landlord, and as evidenced by

Hillman’s investigation and report, CNB sustained significant damages from the water leak

emanating from Banco’s floor. Those damages totaled approximately $2.2 million.




                                                 4
          Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 5 of 10




The Doctrine of Res Ipsa Loquitur

       24.     A fundamental concept in tort law is the doctrine of res ipsa loquitur (“res ipsa”).

Res ipsa is a Latin phrase which is translated to mean “the things speaks for itself.”

       25.     Plainly stated, res ipsa is an evidentiary principle that allows a trier of fact to infer

negligence by the defendant, creating a rebuttable presumption of negligence by the defendant by

recognizing that from everyday experience, some accidents by their very nature do not ordinarily

happen without negligence.

       26.     The law recognizes the doctrine of res ipsa as creating a “permitted inference”

that negligence can be “drawn from the circumstances of the incident” that the trier of fact may

accept or reject.      Horton v. Greenwich Hosp., 214 LEXIS 33161, at *7 (S.D.N.Y. 2014)

(citations omitted).

       27.     To apply res ipsa to a case, the following conditions must be stated: “(1) the

accident must be of a kind that ordinarily would not occur in the absence of negligence; (2) the

injury must be caused by an agency or instrumentality within the exclusive control of the

defendant; and (3) the occurrence must not have been due to any voluntary action on the part of

the plaintiff.” Hairston v. Long Island R.R., 2003 U.S. Dist. LEXIS 9015, at * 10 (S.D.N.Y.

2003) (citing Jesionowski v. Boston & Maine Railroad, 329 U.S. 452, 456 (1947)).

       28.     Res ipsa may be invoked “even where more than one defendant is in control

provided such defendants share a common duty toward the plaintiff.” Helton v. Aviro Group

Surveillance Solutions, Inc., 5 F. Supp. 3d 386, 402 (W.D.N.Y. 2013) (citing Schroeder v. City &

County Savings Bank of Albany, 293 N.Y. 370 (N.Y. 1944) (explaining that defendants must

explain their action and conduct which results in damage to another)).

       29.     Res ipsa, in its truest form, is exactly what we have here.



                                                  5
          Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 6 of 10




       30.     The water leak that occurred on Banco’s floor, which caused extensive water

damage to the floors below it, does not ordinarily occur in the absence of someone’s negligence.

       31.     Banco and Donnelly, as the tenant and HVAC contractor, respectively, for the

floor where the leak emanated from, were responsible for maintaining the fourteenth floor and

the HVAC system on that floor, and were in exclusive control of that floor and that system.

       32.     CNB did not contribute, in any way, to the cause of the water leak from the

fourteenth floor.

       33.     As a result of the res ipsa doctrine, a trier of fact can infer negligence against

Banco and Donnelly for the damage caused to CNB by the water leak.

Banco’s Negligence in Connection with the Water Leak

       34.      In May 2020, a water leak emanating from the fourteenth floor of the Building

caused severe water damage to space leased by CNB. Specifically, floors seven, eight, and ten,

and their contents, were severely damaged.

       35.     At all relevant times, upon information and belief, Banco leased the entirety of the

fourteenth floor of the Building--the floor where the leak originated.

       36.     On August 20, 2020, Banco’s insurance company, Travelers Insurance, admitted

in a letter to CNB that “the plumbing leak originated from the insured space on [the] 14th floor in

the ceiling” and the “plumbing that leaked services the insured’s [Banco] cooling system for

their computer server room.”

       37.     The letter further provided that the HVAC system on the fourteenth floor was

installed in 2016 and that the system was “regularly maintained by Donnelly Mechanical…”.




                                                 6
          Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 7 of 10




       38.     Additionally, the letter notes that “Donnelly Mechanical installed the system

[HVAC]” and that “the leak was due to a corroded pipe which was located within the ceiling of

the insured’s [Banco] space.”

       39.     Because Banco leased the space, it had a duty to maintain the space and ensure

that its HVAC system functioned properly and did not result in leaks.

Donnelly’s Negligence in Connection with the Water Leak

       40.     As described above, CNB suffered significant water damage to the Premises

caused by a water leak from the fourteenth floor of the Building.

       41.     Upon information and belief, Donnelly installed and maintained Banco’s HVAC

system.

       42.     Upon information and belief, Donnelly was responsible for the HVAC system at

the time the leak occurred.

       43.     Upon information and belief, Donnelly caused the water damage to the Premises

because it failed to properly maintain the HVAC system, resulting in a corroded pipe.

       44.     Donnelly’s negligence in failing to maintain the HVAC system and failing to

maintain the pipes caused CNB’s damage.

CNB Damages Caused by Defendants’ Negligence

       45.     Over the course of many months, CNB has sought to collect from Banco and/or

from Donnelly for the damage caused to the Premises.

       46.     CNB has incurred at least $2.2 million in damages as a result of the water damage

caused by Defendants.

       47.     Specifically, because of the extensive water damage, CNB was forced to repair

and renovate the Premises. The repairs included costs for construction, furniture, security,



                                                7
              Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 8 of 10




moving, storing, equipment, and managing. CNB seeks approximately $1.7 million for the

aforesaid costs, an exact amount to be determined at trial

            48.   Additionally, for four and one-half months, from the date the damage occurred on

May 2, 2020, until the completion of the repairs on September 2020, CNB paid hundreds of

thousands of dollars in rent and operating expenses for space it could not use. CNB seeks

approximately $482,265 for loss rent and operating expenses, an exact amount to be determined

at trial.

            49.   CNB seeks reimbursement for the total costs associated with the water damage,

inclusive of the repair and renovation costs and the four months of rent and operating expenses

CNB paid during the time the Premises were being repaired and were unusable. The costs total

at least $2.2 million, an exact amount to be proven at trial.

            50.   Banco and Donnelly are joint and severally liable for the harm caused to CNB and

thus, both of them is responsible for the damages that CNB seeks to recover.

                                   FIRST CAUSE OF ACTION
                                   (Negligence as Against Banco)

            51.   Plaintiff realleges and incorporates by reference paragraphs 1 through 50 of the

Complaint as if fully set forth herein.

            52.   At all relevant times, CNB was the tenant of and occupied the seventh, eighth,

and tenth floors of the Building located at 400 Park Avenue, New York, New York.

            53.   Upon information and belief, at all relevant times, Defendant Banco was and still

is the tenant of and occupies the fourteenth floor of the Building located at 400 Park Avenue,

New York, New York.

            54.   At all relevant times, Banco retained possession and control of all areas of the

fourteenth floor and operated and maintained the fourteenth floor.


                                                  8
           Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 9 of 10




         55.   At all relevant times, Banco had a duty to maintain its floor in good repair.

         56.   Under the doctrine of res ipsa, a trier of fact can infer negligence against Banco

for the water damage that emanated from its leased space on or before May 2, 2020.

         57.   Specifically, Banco caused the fourteenth floor to be in such a condition that it

was unable to prevent water leakage from reaching the floors below it.

         58.   As a consequence of the condition of the fourteenth floor, CNB’s property was

severely damaged.

         59.   As a direct and proximate result of Banco’s conduct, large amounts of water

penetrated the walls, ceilings and floors, accumulated in space occupied by CNB, causing

extensive damage and destroying most of CNB’s property.

         60.   As a direct and proximate result of Banco’s conduct, CNB was denied the use and

enjoyment of its leased space for a period of four months, and was required to find and pay for

repairs and renovations.

         61.   CNB’s damages were caused by Banco’s negligence.

         62.   As a direct and proximate result of Banco’s negligence, CNB has been damaged

in the sum of at least approximately $2.2 million, the exact amount to be determined at trial.

                                 SECOND CAUSE OF ACTION
                                 (Negligence as Against Donnelly)

         63.   Plaintiff realleges and incorporates by reference paragraphs 1 through 62 of the

Complaint as if fully set forth herein.

         64.   Upon information and belief, at all relevant times, Defendant Donnelly was

responsible for maintaining the HVAC system on the fourteenth floor of the Building.

         65.   At all relevant times, Donnelly had a duty to maintain the HVAC system and its

pipes.


                                                 9
          Case 1:21-cv-03906-ALC Document 1 Filed 05/03/21 Page 10 of 10




         66.   Under the doctrine of res ipsa, a trier of fact can infer negligence against

Donnelly for the water damage that emanated from the HVAC system on or before May 2, 2020.

         67.   Specifically, Donnelly negligently caused the HVAC system to be in such a

condition that it could not prevent water from leaking and from reaching the floors below.

         68.   Upon information and belief, Donnelly negligently let pipes within the HVAC

system become corroded.

         69.   As a direct and proximate result of Donnelly’s negligence, CNB has been

damaged in the sum of at least approximately $2.2 million, the exact amount to be determined at

trial.

         WHEREFORE, Plaintiff requests this Court:

         A.    For judgment against Defendant Banco del Estado de Chile on count one in an

amount to be determined at trial, but not less than $2,200,000.00;

         B.    For judgment against Defendant Donnelly Mechanical Corporation on count two

in an amount to be determined at trial, but not less than $2,200,000.00;

         C.    For interest, costs, and disbursements of this Action, including Plaintiff CNB’s

reasonable attorneys’ fees; and

         D.    For such other and further relief as may be just and proper.


Dated: New York, New York
       April 19, 2021                                DAVIS+GILBERT, LLP

                                                     By:     /s/ Howard J. Rubin
                                                             Howard J. Rubin, Esq.
                                                             1675 Broadway
                                                             New York, New York 10019
                                                             (212) 468-4800
                                                             hrubin@dglaw.com
                                                             Attorney for Plaintiff



                                                10
